                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

MARLOS MANN,

       Petitioner,

v.                                                                  No. 1:17-cv-01113-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                     ORDER DIRECTING PETITIONER TO SHOW CAUSE


       On June 12, 2017, Petitioner, Marlos Mann, filed a motion to vacate, set aside, or correct

his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255.        (Docket Entry (“D.E.”) 1.)

Respondent, the United States of America, filed a response to the Petition, (D.E. 7), and Mann

filed a reply, (D.E. 8.) On October 15, 2019, the Court granted Petitioner’s motion to supplement

the Petition to add a claim under United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc)

(per curiam). (D.E. 17.)

       The Federal Bureau of Prisons Inmate Locator shows that Mann has been placed in

residential reentry and is, therefore, no longer incarcerated at the address listed on the

docket sheet. 1 Although it is a litigant’s most basic responsibility to keep the Court

informed of his whereabouts, Petitioner has not filed an updated notice of change of address

with the Clerk of Court. Accordingly, he is ORDERED to show cause within fourteen

days of entry of this order why this case should not be dismissed for lack of prosecution.




       1
           See https://www.bop.gov/inmateloc/ (last accessed Mar. 11, 2020).
Failure to comply will result in dismissal of the Petition and this action without further

notice pursuant to Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED this 13th day of March 2020.

                                            s/ J. DANIEL BREEN
                                            UNITED STATES DISTRICT JUDGE




                                              2
